Main, J. (dissenting).
We respectfully dissent.
Although we agree with the majority that summary judgment in Scolite’s favor was improperly granted in Action No. 1 because of the factual issue present as to whether Scolite acquired the claim upon which it sues, we maintain that Smith’s counterclaims in Action No. 1 and the complaints in Actions Nos. 2, 3 and 4 should all have been dismissed.
Considering initially Smith’s counterclaims in Action No. 1 and its claims against Skyway Roofing in Actions Nos. 2 and 3, we find that these all arose out of subcontracts on the Utica project, and a letter in the record from Skyway Roofing to Smith dated December 17, 1969, conclusively establishes that, prior to that date, the subcontracts had been completed and the alleged breaches thereof and the damages flowing therefrom, as evidenced by various leaks at the project, were known to all the parties. Additionally, in the letter Skyway Roofing disclaimed all responsibility for the leaks, and under these circumstances any causes of action against Skyway Roofing for the alleged breaches had plainly accrued as of December 17, 1969 (cf. Sears, Roebuck & Co. v Enco Assoc., 43 NY2d 389). Since Actions Nos. 2 and 3 against Skyway Roofing had not been commenced within six years of that date, however, they were properly dismissed as time-barred, and any ongoing negotiations between Smith and Skyway Roofing relative to the problems constituted an attempt to settle the dispute and did not serve to toll the running of the Statute of Limitations. Similarly, the court likewise correctly dismissed the counterclaims in Action No. 1 because they were not asserted within six years of December 17, 1969 and they were clearly unrelated to Scolite’s cause of action which *423arose out of a different contract on the Binghamton project (Siegel, Practice Commentaries, McKinney’s Cons Laws of NY, Book 7B, CPLR C3019:8, p 223).
Lastly, we conclude that Smith’s actions against the guarantors of the subcontracts on the Utica project should also have been dismissed as time-barred. Actions on the guarantees were required to have been commenced within six years of their accrual (CPLR 213, subd 2), and since the obligations of the guarantors arose once Skyway Roofing defaulted on its performance, the causes of action accrued against the guarantors no later than December 17, 1969. Such being the case, since Smith waited more than six years thereafter to commence the subject actions, Special Term erred in holding that the actions were not barred by the applicable Statute of Limitations.
In so concluding, we would agree with the majority that Special Term’s reliance upon American Trading Co. v Fish (42 NY2d 20) in refusing to dismiss the complaints against the guarantors was misplaced. However, contrary to the majority, we find that these complaints should have been dismissed because the Statute of Limitations had run as to the obligors’ own contractual obligations.
In sum, the order appealed from should be modified so as to reverse the grant of summary judgment in favor of Scolite in Action No. 1, dismiss the complaint in Action No. 3 against Louis J. Colangione and Louis R. Colangione and dismiss the complaint in Action No. 4. As so modified, the order should be affirmed.
Mahoney, P. J., and Mikoll, J., concur with Greenblott, J.; Kane and Main, JJ., dissent in a separate opinion by Main, J.
Order modified, on the law, by reversing that part which (1) granted summary judgment in favor of Scolite and dismissed Smith’s counterclaims in Action No. 1, (2) dismissed the complaint in Action No. 2, (3) dismissed the complaint against Skyway Construction in Action No. 3, and, as so modified, affirmed, without costs.